COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00104-CR
Style:                              Raephil Johnson
                                    v. The State of Texas
Date motion filed*:                 October 10, 2013
Type of motion:                     Extension of time to file appellant’s brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 April 24, 2013
         Number of previous extensions granted:             2                Current Due date: September 6, 2013
         Date Requested:                                    November 8, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: November 8, 2013
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant requests an extension of time to file his brief. We grant appellant’s motion for extension of time
          and order appellant’s brief be filed no later than November 8, 2013. No further extensions of time will be
          granted. If appellant’s brief is not filed on or before November 8, 2013, the case will be abated and
          remanded to the trial court for a recommendation as to whether new counsel should be appointed to
          prepare and file a brief on appellant’s behalf.



Judge's signature:       /s/ Laura C. Higley
                         

Panel consists of        ____________________________________________

Date: October 17, 2013




November 7, 2008 Revision